By the court:
SmoEM,, J.*
The bank obtained an order of seizure and sale against certain shares of bank stock, lands and slaves, belonging to the succession of Walsh, pledged and mortgaged to secure a stock note for $8907 40, made by Walsh, which has been reduced by partial payments. Our impression at the argument was, that there was hardship in the prosecution of the seizure, under the circumstances stated at bar, and that, perhaps, the plaintiff in this suit was entitled to enjoin. Such may really be the case. But, upon examining the petition for injunction, we find its averments to be loose, and particularly in this, that there is nothing in the petition which indicates what is the amount of the tacit incumbrance which is said to be set up, as a prior burden, superior to the mortgage in favor of the bank, which latter mortgage Walsh appears to have assumed upon buying the stock, lands, &c. A party who asks relief by an injunction, against the entire claim of his creditor, should make such a showing as will distinctly inform the court of the pecuniary extent of his danger; and this is particularly to be required in this court, where the plaintiff in injunction asks us to disturb a decree of the district court adverse to his pretensions. Our jurisdiction in this case is not quite clear.
Judgment affirmed, with costs.

 Preston, J., did not sit in this case.